Citation Nr: 1739435	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  14-21 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to November 1957.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for vertigo.

In November 2016, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In February 2017, the Board remanded the case for further development of the record, including obtaining a VA examination and medical opinion.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that service connection is warranted for his vertigo.  Specifically, he states that he began experiencing vertigo shortly after service, but also contends that it is related to his service-connected hearing loss and tinnitus.  

In February 2017, the Board remanded the claim to obtain a VA examination which addressed the nature and etiology of the Veteran's claimed vertigo.  The examiner was to opine as to whether it was at least as likely as not that the vertigo was incurred in service or otherwise related to in-service noise exposure, or; whether it was at least as likely as not that the vertigo was caused or aggravated by his service-connected hearing loss and/or tinnitus. 

The Veteran was afforded a VA examination in June 2017.  The VA examiner reviewed the VA e-folder, including VBMS and Virtual VA, and noted that the Veteran was diagnosed with benign paroxysmal positional vertigo in 2014.  The examiner noted that the Veteran reported onset of vertigo in 2014, when he began to notice random dizziness.  The examiner noted that vertigo can have many causes, including inflammation of the inner ear, skin growth in the middle ear, build-up of fluid in the inner ear, calcium carbonate crystals in the inner ear, head injuries, vertebrobasilar ischemia, and ear surgery, for example.  The examiner found that while noise exposure can cause hearing loss, which can accompany vertigo, noise exposure is not a cause for vertigo.  Therefore, the examiner opined that the Veteran's vertigo was less likely than not proximately due to or the result of the Veteran's in-service noise exposure.  As to whether the Veteran's vertigo was caused or aggravated by his service-connected hearing loss and/or tinnitus, the examiner found that while noise exposure can cause hearing loss, which can accompany vertigo, noise exposure is not a cause for nor does it aggravate vertigo.  Therefore, the examiner opined that the Veteran's vertigo was less likely than not proximately due to or the result of the Veteran's service-connected hearing loss and/or tinnitus. 

The Board finds that the June 2017 VA examiner's opinion is inadequate.  The examiner opined that the Veteran's vertigo was less likely than not proximately due to or the result of the Veteran's service-connected hearing loss and/or tinnitus.  However, the rationale provided by the examiner for the opinion concerned whether noise exposure could cause or aggravate vertigo, not whether the Veteran's service-connected condition of hearing loss and/or tinnitus caused or aggravated the Veteran's vertigo.  Furthermore, it is not clear that the examiner considered the Veteran's lay statements that his vertigo began shortly after service in rendering the medical opinions.  

In addition, the Veteran states that he has been treated for his vertigo at the VA Texas Valley Coastal Bend Outpatient Clinic.  See November 2013 VA Form 21-526EZ (Application for Disability Compensation and Related Compensation Benefits).  Evidence reviewed by the RO during adjudication of this claim includes VAMC San Antonio treatment records from April 2006 through February 2011 and the VAMC Texas Valley Coastal Bend from September 2011 through March 2014.  However, these records are not currently associated with the Veteran's electronic claims file, either in VMBS or Virtual VA, and therefore the Board cannot review them as part of the record on appeal.  Furthermore, the June 2017 VA examiner indicated that the Veteran's e-folder, including VMBS and Virtual VA, had been reviewed.  However, as these records do not appear to be associated with the e-folder, it is not clear that the June 2017 VA examiner reviewed these medical records in providing the VA opinions. 

Therefore, the Board finds that a remand is warranted to obtain outstanding medical records and associate them with the electronic claims file and obtain a new VA medical opinion regarding the nature and etiology of the Veteran's claimed vertigo. 


Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any pertinent treatment records and associate them with the Veteran's electronic claims file, to include records from the VAMC San Antonio from April 2006 through February 2011 and the VAMC Texas Valley Coastal Bend from September 2011 through March 2014.  

2.  Return the claims file to the June 2017 VA examiner so that an addendum opinion can be obtained that addresses the nature and etiology of the Veteran's vertigo.  If the examiner is unavailable, the Veteran's claims file must be provided to an examiner who is qualified to give an opinion on the nature and etiology of the Veteran's vertigo so a new opinion may be provided.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.  A new examination is not needed unless so determined by the examiner.

The examiner must provide an opinion as to:

(a)  Whether it is at least as likely as not that the Veteran's vertigo was incurred in service or otherwise related to in-service noise exposure.  The examiner is asked to comment on the Veteran's lay statements that his vertigo began shortly after service separation.

(b)  If it is determined that the Veteran's vertigo was not incurred in service or otherwise related to in-service noise exposure, then the examiner must opine as to whether it is at least as likely as not that the vertigo is caused or aggravated (i.e., permanently worsened beyond the natural progression of the disability) by his service-connected hearing loss and/or tinnitus. 

If the examiner finds that the Veteran's service-connected hearing loss and/or tinnitus aggravated his vertigo, the examiner is requested to provide an opinion as to the approximate baseline level of severity of the non-service connected vertigo before onset of aggravation. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




